* Writ of error dismissed.
The material facts and questions of law applicable to same, involved in this appeal, are deemed to be the same as in Associated Oil Co. v. Hart,10 S.W.2d 791, recently decided by this court. It will therefore be unnecessary to make a statement of the case, further than to refer to the facts and issues involved in that case. The only issue in the trial court involved the proof of title to the minerals in place in particular tracts of land. The evidence on this issue was wholly documentary. The trial court held that appellant, being the plaintiff in the trial court, failed to prove title.
For the reasons discussed in Associated Oil Co. v. Hart, supra, the judgment of the trial court is affirmed.